                                             May 7, 2021

  BY EMAIL

  Honorable Katherine Polk Failla
  United States District Judge
  Southern District of New York
  40 Foley Square
                                           MEMO ENDORSED
  New York, NY 10007

         Re:   United States v. Dawei Huang,
               18 Cr. 57 (KPF)

  Dear Judge Failla:

         I write with the consent of the government to request that the Court
  adjourn Mr. Huang’s sentencing hearing, currently scheduled for June 10,
  2021, to a date in mid-August. This additional adjournment is necessary
  because Mr. Huang’s attorney, my colleague Ian Marcus Amelkin, remains on
  leave and because we are waiting on a psychological evaluation report
  necessary for the effective assistance of Mr. Huang at sentencing.

                                             Respectfully submitted,
                                              /s/
                                             Clay H. Kaminsky
                                             Assistant Federal Defender
                                             Federal Defenders of New York
                                             (212) 417-8749

  CC:    AUSAs Lara Pomerantz and Sebastian Swett

Application GRANTED. The sentencing scheduled for June 10, 2021, is
hereby ADJOURNED to August 12, 2021, at 3:00 p.m. The Court expects
to hold the proceeding in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York. Any application
for a remote proceeding will be due on or before July 23, 2021.
Defendant's sentencing submission will be due on or before July 29,
2021, and the Government's submission will be due on or before
August 5, 2021.
                                                   SO ORDERED.

Dated:     May 7, 2021
           New York, New York
                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
